ACCEPTED
                                                                                                  06-15-00006-CR
                                                                                        SIXTH COURT OF APPEALS
                                                                                             TEXARKANA, TEXAS
                                                                                             1/26/2015 8:52:08 AM
                                                                                                  DEBBIE AUTREY
                                                                                                           CLERK

                          APPELLANT’S DOCKETING STATEMENT

                                                                         FILED IN
                                                                  6th COURT OF APPEALS
Name of Appellant:                          MICHAEL HOLT            TEXARKANA, TEXAS
                                                                  1/26/2015 8:52:08 AM
Name of Appellant’s Counsel:                Trial Counsel was Richard DEBBIE
                                                                      Hurlburt,AUTREY
                                                                                222 N.
                                                                          Clerk
                                            Fredonia, LongviewTX 75601, (903) 234-
                                            8181 (appointed) ; Appellate Counsel Scott
                                            Rectenwald, 110 W. Fannin, Marshall,
                                            Texas 75670, (903) 938-3300, (903) 938-
                                            3310 fax, SBOT# 00794510 (appointed).

Date Notice of Appeal Filed:                January 7, 2015

Trial Court Name:                           71st Judicial District Court for Harrison
                                            County, Texas, Hon. Brad Morin


Date sentence imposed:                      October 28, 2014

Date of Motion for New Trial:               November 20, 2014

Offense Charged:                            1 Count Aggravated Sexual Assault

Date of Offense:                            August 20, 2012

Defendant’s Plea:                           Guilty

Trial:                                      Non-Jury; open plea to the Court

Punishment assessed:                        25 years in the Texas Department of
                                            Criminal Justice

Names of other parties:                     State of Texas, represented by Coke
                                            Solomon, District Attorney, Assistant D.A.
                                            Kristin Kaye

Whether appeal is from a pretrial order:    Counsel will have to review the record

Whether appeal involves the validity of a
statute, order, or rule:                    Counsel will have to review the record

Reporter’s Record:                          Requested.
Name of Court Reporter:                                   Tanya McFarland

Date of Filing any motion and affidavit of
Indigence:                                                Order appointing appellate counsel on or
                                                          about October 31, 2014



                                                          RESPECTFULLY SUBMITTED,

                                                          SCOTT RECTENWALD
                                                          110 W. Fannin
                                                          Marshall, TX 75670
                                                          srectenwald@aol.com
                                                          (903) 938-3300
                                                          (903) 938-3310 fax

                                                          /S/ Scott Rectenwald
                                                          Attorney for Defendant
                                                          TX Bar # 00794510




                                          Certificate of Service
        The undersigned hereby certifies that a true and correct copy of the foregoing as
delivered to the office of the Harrison County District Attorney by the electronic case filing
system and by hand delivery on January 26, 2015

                                                          /S/ Scott Rectenwald